DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, it is unclear how the “lip” in line 3 of claim 1 relates to the “first short side and second short side” in line 2 of claim 1. Are the “first short side and second short side” portions of the lip or are they separate elements? Appropriate correction is required. 

Claims 9 and 12-15 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 does not further limit claim 1 because the one or more s-shaped hooks are already removably attached to the slider bar in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham 4,714,166.

Regarding claim 8, as best understood, Ham discloses a retail display attachment adaptor kit comprising:
a slider bar (annotated Fig 1 below) having a first short side (#20 shown in Fig 1) opposite a second short side (#22 shown in Fig 1) and a first long side (annotated Fig 1 below) opposite a second long side (annotated Fig 1 below), and a lip (#22 or #20) extending along one of the first or second long sides (annotated Fig 1 below), the slider bar having at least two apertures (openings receiving bolts #34) (col 2, lines 37-43) thereon;

two or more attachment elements (Fig 1, #34) or (#34 & #36) operative to attach to the at least two apertures (openings receiving bolts #34) on the slider bar (annotated Fig 1 below);

wherein, when in operation, the slider bar (annotated Fig 1 below) can be inserted through one slot of a slotted upright and attached thereto by inserting at least one of the two or more attachment elements (Fig 1, #34) or (#34 & #36) into the at least two apertures (openings receiving bolts #34) on the slider bar (annotated Fig 1 below) to the left of the slot and inserting at least one of the two or more attachment elements (Fig 1, #34) or (#34 & #36) into one of the at least two apertures (openings receiving bolts #34) on the slider bar (annotated Fig 1 below) to the right of the slot, and
one or more s-shaped hooks (Fig 1, #44) removably attached to the slider bar (annotated Fig 1 below).

    PNG
    media_image1.png
    861
    1427
    media_image1.png
    Greyscale


Regarding claim 9, Ham discloses the retail display attachment adaptor kit wherein the slider bar (annotated Fig 1 above) is substantially flat and planar.




Regarding claim 14, Ham discloses the retail display attachment adaptor kit wherein the kit can be attached to a slotted upright without the use of tools.

Regarding claim 15, as best understood, Ham discloses the retail display attachment adaptor kit of wherein the one or more s-shaped hooks (Fig 1, #44) are operative to be removably attached to the slider bar (annotated Fig 1 above).


Regarding claim 16, Ham discloses a retail display attachment adaptor kit comprising:
a slider bar (Fig 1, #28) having four holes or apertures thereon (Fig 1, shows that the slider bar (Fig 1, #28) have at least 6 apertures);
four attachment hardware (Fig 1, #34) or (#34 & #36) (at least 5 are shown in Fig 1);
one or more s-shaped hooks (Fig 1, #44) removably attached to the slider bar (Fig 1, #28);
wherein, when in use, the slider bar (Fig 1, #28) can be inserted through an opening in a retail fixture and secured thereto with the two or more attachment hardware (Fig 1, #34) or (#34 & #36) inserted into two of the four holes or apertures on the slider bar (Fig 1, #28) to the left side of the opening in the retail fixture and two attachment hardware inserted into two of the four holes or apertures n the slider bar (Fig 1, #28) to the right side of the opening in the retail fixture. 

Regarding claim 18, Ham discloses the retail display attachment adaptor kit wherein the kit can be assembled without the use of tools.

Regarding claim 19, Ham discloses the retail display attachment adaptor kit wherein each attachment hardware (Fig 1, #34) is one-piece.

Regarding claim 20, Ham discloses the retail display attachment adaptor kit wherein each attachment hardware (#34 & #36) have two pieces (#34 & #36).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ham 4,714,166 in view of Serdynski 2017/0098929.

Regarding claim 12, Ham has been discussed above but does not explicitly teach the retail display attachment adaptor kit wherein the two or more attachment elements are one-piece canoe clips.

	Serdynski teaches that it is old and well known for screws, fasteners, or canoe clips to be used to mount an object to a support structure [0047].

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the fasteners (Ham, Fig 1, #34) or (Ham, #34 & #36) with canoe clips as taught by Serdynski because the substitution of one known fastener (i.e. bolt/nut or canoe clip) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ham 4,714,166 in view of Fruh 2016/0095439.

Regarding claim 13, Ham has been discussed above but does not explicitly teach the retail display attachment adaptor kit wherein the two or more attachment elements are attachment pins.

Fruh teaches that it is old and well known for screws, fasteners, or pins to be used to mount an object to a wall stud [0023].

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the fasteners (Ham, Fig 1, #34) or (Ham, #34 & #36) with pins as taught by Fruh because the substitution of one known fastener (i.e. bolt/nut or canoe clip) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “Independent claim 8 has been amended to require a slider bar having a first short side opposite a second short side, a first long side opposite a second long side, and a lip extending along one of the first or second long sides, the slider bar. The “slider bar” shown in the Hann reference does not contain a lip extending along one of the first or second long sides thereof. Additionally, claim 8 requires that one of the at least two attachment hardware is located to the left of the slot on the slotted upright and one of the at least two attachment hardware is located to the left of the slot on the slotted upright. The slider bar is attached in this manner to ensure secure attachment of the slide bar to the slotted upright” are not persuasive. 
The examiner maintains that the rejection of claim 8 above explains how the slider bar (annotated Fig 1 above) of Hann discloses a lip (Fig 1, #20 or #22). Further, the examiner maintains that the applicant claims a very broad kit claim. A kit claim only requires the claimed parts. The examiner maintains that Hann discloses the claimed parts and the assembled pieces of Hann shown in Fig 1 can be easily disassembled as a kit. The examiner further maintains that the slotted upright is not positively claimed and only referred to in a functional manner. 
  

Applicant’s arguments that  “Similarly, independent claim 16 has been amended to also require that when in use, the slider bar is inserted through an opening in a retail fixture and secured thereto with two attachment hardware inserted into two of the four holes or apertures on the slider bar to the left side of the opening in the retail fixture and two attachment hardware inserted into two of the four holes or apertures on the slider bar to the right side of the opening in the retail fixture. Again, this configuration allows for the secure attachment of the slider bar to the slotted upright”.

The examiner maintains that the rejection of claim 16 above explains how the Hann discloses all the limitations of claim 16. Further, the examiner maintains that the applicant claims a very broad kit claim. A kit claim only requires the claimed parts. The examiner maintains that Hann discloses the claimed parts and the assembled pieces of Hann shown in Fig 1 can be easily disassembled as a kit. The examiner further maintains that the slotted upright is not positively claimed and only referred to in a functional manner. 
  
Applicant’s arguments that “The Hann reference does not disclose or suggest its “slider bar” be inserted through a slot of a slotted upright, not to mention requiring one attachment point to the left of the slot and one attachment point to the right of the slot. The “slider bar” of Hann does not have a lip extending along on of the long edges thereof. Since the Hann reference does not disclose each and every limitation of independent claims 8 and 16, Hann cannot be said to anticipate claims 8 through 11 and 14 through 20” are not persuasive.
The examiner maintains that the rejections of claim 8 and 16 explain how Hann discloses all the claim limitations of claims 8 and 16 respectively. Further, the examiner maintains that the applicant claims very broad kit claims. Kit claims only requires the claimed parts. The examiner maintains that Hann discloses the claimed parts and the assembled pieces of Hann shown in Fig 1 can be easily disassembled as a kit. The examiner further maintains that the slotted upright in claims 8 and 16 are not positively claimed and only referred to in a functional manner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631